Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/8/2020, with respect to Choi and the 112 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments filed 12/8/2020 directed to the Lamenza rejections have been fully considered but they are not persuasive. There are no arguments presented against the rejections based on the teachings of Lamenza, hence the rejections have been maintained.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamenza et al. (US 20150061404)
With respect to claim 1, 5-6 and 29 Lamenza teaches an inductive power transmitter (see resonator Fig. 1 for example) comprising: a power transmitting coil configured to produce an inductive power transfer field (seen best in Fig. 2 see paragraph 0086); communication circuitry (control circuitry 108, further see Fig. 3 paragraph 0116) configured to communicate with an inductive power receiver .  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamenza et al. (US 20150061404) in view of Hu et al. (US 20170040813).
With respect to claim 2 and 7 Lamenza teaches the use of an adjustments however does not teach the adjustment is progressive. Hu teaches the known use of a progressive adjustment (paragraph 0093). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Lamenza to include the use of a progressive adjustment for the benefit of ensuring the approach the target level quickly. 
With respect to claim 3 Lamenza as modified by Hu teaches the use of a progressive adjustment. Lamenza teaches adjusting to resolve the fault (paragraph 211). It would have been obvious to one . 
Claims 10-12 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lamenza et al. (US 20150061404) in view of Mangin et al. (US 20050201339).
With respect to claim 10 Lamenza teaches the use of a communication fault however does not teach the fault is a corrupted packet. Mangin teaches the known communication fault of corrupted packets (paragraph 37). It would have been obvious to one having ordinary skill in art at the time of the invention to apply the adjusting of Lamenza to a corrupted packet for the benefit of resolving communication faults and increasing reliable communications.
With respect to claim 11 and 30 Lamenza as modified above teaches adjusting in response to communications fault however does not teach the use of retransmission. Retransmission of the corrupted packet is a well-known communication response of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Lamenza to include the use of a retransmission of the benefit of ensuring the message is communicated.
With respect to claim 12 and 31 Lamenza teaches adjusting to resolve the fault (paragraph 211) and as described in claim 11 teaches the retransmission. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Lamenza to adjust after retransmission in the fault remains for the predictable result of reliable communication.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lamenza et al. (US 20150061404) in view of Liu et al. (US 20180212468).
With respect to claim 13 Lamenza teaches the use of an adjustable DC power source however does not teach the use of DC converter. Liu teaches the known use of a DC converter (Fig. 1) and 
With respect to claim 14 Lamenza teaches the adjustment of phase (paragraph 0138, 204). Lamenza teaches the use adjustment of parameters in response to communication fault. It would have been obvious to one having ordinary skill in art at the time of the invention to adjust phase, if in fact such in operation is not suggested by Lamenza for the predictable result of insuring inband communication.
With respect to claim 15 Liu teaches a second control parameter is output voltage level of the DC-DC converter (see control line input into DC converter).  
With respect to claim 16 Lamenza does not described the switching operations required to adjust the phase. Controlling inverter switches to adjust the phase is a well-known operation to control a phase shift. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Lamenza to control switches to adjust the phase to the predictable result of insure reliable communications. 

Allowable Subject Matter
Claims 4, 8-9 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 4 and 32 Lamenza teaches the use of a method and transmitter responsive to a communication fault however does not teach the further limitation, wherein the converter is configured to adjust a second control parameter if the communication fault condition is not 
With respect to claim 8 and 9 Lamenza teaches communication circuitry however does not teach communication circuitry is configured to receive amplitude shift keying signals from the inductive power receiver. At least this further limitation is not taught or rendered obvious by the prior art of record. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836